        Case 2:21-cv-00893-DMC Document 7 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARILYN YVETTE COOK,                               No. 2:21-CV-0893-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No. 5.

19                  Plaintiff’s application is incomplete. Plaintiff must file an application to proceed

20   in forma pauperis, along with a certified copy of her trust account statement (or an institutional

21   equivalent) for the six-month period immediately preceding the filing of the complaint or pay the

22   required filing fee. See 28 U.S.C. §§ 1914(a); 1915(a)(1)–(2). The Court will provide Plaintiff

23   with an opportunity to submit either a completed application to proceed in forma pauperis or pay

24   the appropriate filing fee.

25                  Plaintiff is warned that failure to resolve the fee status of this case within the time

26   provided may result in the dismissal of this action for lack of prosecution and failure to comply

27   with court rules and orders. See Local Rule 110.

28   ///
                                                        1
        Case 2:21-cv-00893-DMC Document 7 Filed 07/29/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the required certified copy of his trust account statement, or the appropriate filing

 5   fee.

 6                  2.      The Clerk of the Court is directed to send Plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9   Dated: July 29, 2021
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
